       Case 1:21-cv-01191-GBD-DCF Document 7 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NOE LEINHEISER,

                               Petitioner,             21cv01191 (GBD) (DF)

                   -against-                           ORDER TO ANSWER
                                                       28 U.S.C. § 2241
 WARDEN W.S. PILIER,

                               Respondent.

DEBRA FREEMAN, United States Magistrate Judge:

       This Court having examined the Petition in this action, commenced pursuant to

28 U.S.C. § 2241, it is hereby ORDERED that:

       1.      The Clerk of Court shall electronically notify the Civil Division of the

U.S. Attorney’s Office for the Southern District of New York that this Order has been issued.

       2.      Within 60 days of the date of this Order, the U.S. Attorney’s Office shall file an

answer and any opposition to the Petition. Petitioner may file reply papers, if any, within 30

days from the date Petitioner is served with Respondent’s answer.

       3.      The Clerk of Court is also directed to mail a copy of this Order to Petitioner, at

the address reflected on the Docket and shown below.

Dated: New York, New York
       February 24, 2021

                                                             SO ORDERED


                                                             ________________________
                                                             DEBRA FREEMAN
                                                             United States Magistrate Judge
      Case 1:21-cv-01191-GBD-DCF Document 7 Filed 02/24/21 Page 2 of 2




Copy to:

Noe Leinheiser
ID No. 27208-179
FCI Otisville
P.O. Box 1000
Otisville, NY 10963-1000




                                     2
